—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 5, 2000, convicting her of *293reckless endangerment in the first degree, criminally negligent homicide, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Prudenti, P.J., Ritter, Smith and Cozier, JJ., concur.